Exhibit 10.1

EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”), by and among First Commonwealth
Financial Corporation, a Pennsylvania corporation (“Employer”), and Jane Grebenc
(“Executive”), is entered into effective as of May 31, 2013 (the “Effective
Date”).
WITNESSETH:
WHEREAS, Employer wishes to employ Executive as Executive Vice President and
Chief Revenue Officer and to cause First Commonwealth Bank, a Pennsylvania bank
and trust company (“FCB”), to appoint Executive as President, and Executive is
willing to accept such employment upon the terms and conditions set forth
herein.
NOW, THEREFORE, intending to be legally bound, Employer agrees to employ
Executive, and Executive agrees to be employed by the Employer, upon the
following terms and conditions:
ARTICLE I
EMPLOYMENT
1.01.    Office. Executive is employed hereunder as Executive Vice President and
Chief Revenue Officer of Employer reporting to Employer’s President and Chief
Executive Officer (“CEO”) and in such capacity shall use her best energies and
abilities in the performance of her duties and in the performance of such other
duties as may be assigned to her from time to time by the CEO. Executive will
serve in such additional capacities as the CEO may from time to time direct
without additional compensation therefor, including, without limitation, as
President of FCB.
1.02.    Term. Subject to the terms and conditions of Article II, pursuant to
the terms of this Agreement, Executive’s employment will continue until May 31,
2015, unless such term is extended pursuant to the following sentence.
Executive’s employment will automatically be extended on June 1, 2015 and on
each subsequent June 1 for successive one (1) year periods unless Employer or
Executive provides notice in writing to the other party at least sixty (60) days
prior to the end of any such term that such party does not intend to extend
Executive’s employment hereunder for another year.
1.03.    Base Salary. Subject to Article II hereof, during the term of her
employment under this Agreement, Employer will pay Executive compensation at the
rate of Three Hundred Fifty Thousand Dollars ($350,000) per annum (the “Base
Salary”), payable in accordance with Employer’s normal payroll practices in
equal monthly installments, less legally required taxes and withholdings and
elected deductions. Executive’s Base Salary may be increased but not decreased
by the CEO at any time based upon Executive’s contributions to the success of
Employer and on such other factors as the Board shall deem appropriate.
Executive will be eligible to participate in any Short-Term and Long-Term
Incentive Plans that may be offered to executive employees of Employer. Without
limiting the generality of the foregoing, Executive will be eligible to earn (i)
a cash incentive award under the Employer’s 2013 Annual Incentive Plan (“AIP”)
with a target award of 30% of Base Salary and (ii) a performance-based
restricted stock unit award under the Employer’s 2013-2015 Long-Term Incentive
Plan with a target share award of 10,000 shares; provided, however, that any
award earned under the 2013 AIP will be prorated at the rate of seven-twelfths
(7/12ths). Executive’s participation in Employer’s Long-Term Equity Incentive
Plan will be conditioned upon minimum equity ownership as established by the
Compensation & Human Resources Committee of the Board. Executive will also be
eligible to participate in the Employer’s Non-Qualified Deferred Compensation
Plan as provided in the documents that govern that plan.
1.04.    Employee Benefits. Subject to Article II hereof, during the term of her
employment under this Agreement, Executive will be eligible to participate in
such major medical or health benefit plans, pensions, and other benefits as are
available generally to employees of Employer, to the extent available to
employees.
ARTICLE II
TERMINATION
2.01.     Termination For Cause. Employer may terminate Executive’s employment
and the term of employment under this Agreement at any time for “Cause,” as
defined herein, by providing written notice to Executive that her employment is
terminated, whereupon Executive’s employment with the Employer will be
terminated. Upon

1



--------------------------------------------------------------------------------

Exhibit 10.1

delivery of said notice together with payment of any salary accrued under
Section 1.03 prior to the date of termination but not yet paid, as well as
payment for any accrued vacation time not taken and expenses which were properly
incurred by Executive on Employer’s behalf prior to the termination date that
are not yet paid (“Accrued Obligations”), all obligations of the Employer to
Executive shall terminate. In the event Employer terminates Executive’s
employment for Cause, Employer will pay all Accrued Obligations to Executive
within thirty (30) days following such termination of employment. Termination
shall be deemed to be for Cause if: (i) Executive fails to comply with any
material provision of this Agreement; (ii) Executive refuses to comply with any
lawful, written directive from the Board; (iii) Executive fails to perform her
duties under this Agreement with the degree of skill and care reasonably to be
expected of a professional of her experience and stature after notice and a
reasonable opportunity to cure (unless the failure to perform is incapable of
being cured); or (iv) Executive engages in an act of dishonesty, fraud or moral
turpitude or Executive is convicted of a crime which, in the judgment of the
Board, renders her continued employment by Employer materially damaging or
detrimental to Employer. The obligations of Executive under Article III shall
continue notwithstanding termination of Executive’s employment pursuant to this
Section 2.01. If Executive’s employment terminates under Section 2.01, she is
entitled to no severance under Section 2.05.
2.02.     Termination Without Cause. Executive’s employment with Employer and
the term of employment under this Agreement may be terminated at any time by
Employer without Cause immediately upon written notice by Employer to Executive,
whereupon Executive’s employment with Employer will be terminated. In the event
Employer terminates Executive’s employment without Cause, Employer will pay all
Accrued Obligations to Executive within thirty (30) days following such
termination of employment and will provide Executive with the Severance Benefits
set forth in Section 2.05, provided that as a condition precedent to Executive’s
receipt of Severance Benefits under this Section 2.02 and Section 2.05,
Executive must execute and deliver to Employer a Separation Agreement and
General Release (as defined in Section 2.05). All other obligations of Employer
to Executive shall cease as of the date of termination. The obligations of
Executive under Article III shall continue notwithstanding termination of
Executive’s employment pursuant to this Section 2.02.
2.03.     Resignation for Good Reason. Executive may resign from employment with
Employer and terminate the term of employment under this Agreement for Good
Reason. Good Reason means: (i) a material change in Executive’s title, position
or responsibilities which represents a substantial reduction of the title,
position or responsibilities in effect immediately prior to the change; (ii) any
reduction in the Base Salary or a material reduction of benefits provided under
this Agreement (unless such reduction of benefits applies equally to all
similarly situated employees of Employer or FCB); or (iii) the assignment of
Executive to a position which requires her to relocate permanently to a site
more than fifty (50) miles outside of Pittsburgh, Pennsylvania; or (iv) the
assignment to Executive of any duties or responsibilities (other than due to a
promotion) which are materially inconsistent with the position of Executive Vice
President and Chief Revenue Officer of Employer. Before Executive resigns
employment with Employer for Good Reason, Executive must give Employer twenty
(20) days’ notice of said resignation and an opportunity to correct. In the
event Executive resigns from employment with Employer for Good Reason, Employer
will pay all Accrued Obligations to Executive within thirty (30) days following
such termination of employment and will provide Executive with the Severance
Benefits set forth in Section 2.05, provided that as a condition precedent to
Executive’s receipt of Severance Benefits under this Section 2.03 and
Section 2.05, Executive must execute and deliver to Employer a Separation
Agreement and General Release (as defined in Section 2.05). All other
obligations of Employer to Executive shall cease as of the date of termination.
The obligations of Executive under Article III shall continue notwithstanding
termination of Executive’s employment pursuant to this Section 2.03.
Notwithstanding the foregoing, if Employer corrects within twenty (20) days of
its receipt of notice of the Good Reason, Employer shall owe Executive no
severance under Section 2.05 and Executive shall be eligible to continue in her
capacity as Executive Vice President and Chief Revenue Officer of Employer.
2.04.     Termination by Executive. Executive agrees to give Employer sixty
(60) days’ prior written notice of the termination of her employment with
Employer. Simultaneously with such notice, Executive shall inform Employer in
writing as to her employment plans following the termination of her employment
with Employer. In the event Executive terminates her employment with Employer
pursuant to this Section 2.04, Employer will pay all Accrued Obligations to
Executive within thirty (30) days following such termination of employment. All
other obligations of Employer to Executive shall cease as of the termination
date. The obligations of Executive under Article III shall continue
notwithstanding termination of Executive’s employment pursuant to this
Section 2.04. If Executive’s employment terminates under Section 2.04 she is
entitled to no severance under Section 2.05.
2.05.     Severance Benefits. In the event that Employer terminates Executive’s
employment during the term of this Agreement without Cause pursuant to Section
2.02, or if Executive terminates her employment with Employer

2



--------------------------------------------------------------------------------

Exhibit 10.1

during the term of this Agreement pursuant to Section 2.03, and subject to the
conditions set forth in this Section and subject to Sections 2.02 and/or 2.03 as
applicable, Employer will pay to Executive an amount equal to the product of (x)
one-twelfth (1/12) of the Base Salary times (y) the greater of (i) twelve or
(ii) the number of months remaining in the term, less legally required taxes and
withholdings and elected deductions. Said sum is to be paid in equal periodic
installments payable in accordance with Employer’s normal payroll practices,
provided, however, that any installments that would otherwise be payable in the
six month period following separation from service shall be paid on the day
following the six month anniversary of such separation from service in
accordance with the requirements of Section 5.02(b) of this Agreement. Upon
termination, Employer will offer continuation coverage to Executive, as required
by Section 4980B of the Internal Revenue Code of 1986, (“Code”) as amended
(“COBRA”), under the First Commonwealth’s group health plan (the “Health Plan”)
on the terms and conditions mandated by COBRA including Executive’s payment of
the applicable COBRA premiums and shall pay the full cost of Executive's COBRA
premiums for the twelve (12) month period following such separation from
service.
Employer’s obligations to make any payment to Executive as described in this
Agreement is contingent upon Executive's execution and non-revocation of a
separation agreement and general release of any and all claims and causes of
action that Executive may have against Employer, as permitted by law, in a form
and substance reasonably satisfactory to the Employer, that, in the opinion of
the Employer’s counsel, is effective to release the Employer Entities (as
defined in Section 3.01) from all claims relating to Executive’s employment or
the termination thereof (other than under the terms of this Employment
Agreement) (a “Separation Agreement and General Release”), and the Employer will
have no obligation to make any payment unless and until such Separation
Agreement and General Release has become effective.
2.06.     Resignation of Board Membership. Executive expressly promises and
agrees that she will resign from the Board of Directors of FCB, and all related
or affiliated board of directors, officer positions, committee memberships and
other positions immediately upon and concurrent with the termination of her
employment with Employer for any reason, including, without limit, by Employer
for Cause or without Cause or by Executive for any reason.
ARTICLE III
EXECUTIVE’S COVENANTS AND AGREEMENTS
3.01.     Non-Disclosure of Confidential Information. Executive recognizes and
acknowledges that: (a) in the course of Executive’s employment by Employer, it
will be necessary for Executive to acquire information concerning Employer and
its subsidiaries and affiliates (individually, an “Employer Entity,” and
collectively, the “Employer Entities”), which could include, in whole or in
part, the Employer Entities’ business, sales volume, sales methods, sales
proposals, financial statements and reports, customers and prospective
customers, identity of customers and prospective customers, identity of key
purchasing personnel in the employ of customers and prospective customers,
amount or kind of customers’ purchases from the Employer Entities, the Employer
Entities’ sources of supply, the Employer Entities’ computer programs, system
documentation, special hardware, product hardware, related software development,
Employer Entities’ manuals, formulae, processes, methods, machines,
compositions, ideas, improvements, inventions, or other confidential or
proprietary information belonging to the Employer Entities or relating to the
Employer Entities' affairs (collectively referred to herein as the “Confidential
Information”); (b) the Confidential Information is the property of the Employer
Entities; (c) the use, misappropriation or disclosure of the Confidential
Information would constitute a breach of trust and could cause irreparable
injury to the Employer Entities; and (d) it is essential to the protection of
the Employer Entities' good will and to the maintenance of the Employer
Entities' competitive position that the Confidential Information be kept secret
and that Executive not disclose the Confidential Information to others or use
the Confidential Information to Executive’s own advantage or the advantage of
others. Confidential Information shall not include information otherwise
available in the public domain through no act or omission of Executive.
Executive agrees to hold and safeguard the Confidential Information in trust for
the Employer Entities, its successors and assigns and agrees that she shall not,
without the prior written consent of the Employer Entities, misappropriate or
disclose or make available to anyone for use outside the Employer Entities'
organizations at any time, either during her employment with any Employer Entity
or subsequent to the termination of her employment with Employer for any reason,
including without limitation, termination by Employer, any of the Confidential
Information, whether or not developed by Executive, except as required in the
performance of Executive’s duties to Employer.
3.02.     Non-Solicitation of Employees. Executive agrees that, during the term
of her employment with Employer and for one (1) year following termination of
Executive’s employment with Employer for any reason,

3



--------------------------------------------------------------------------------

Exhibit 10.1

including without limitation termination by Employer for Cause or without Cause,
Executive will not, directly or indirectly, solicit or induce, or attempt to
solicit or induce, any employee of any Employer Entity, to leave any Employer
Entity for any reason whatsoever, or to hire any such employee.
3.03.     Duties. Executive agrees to be a loyal employee of Employer. Executive
agrees to devote her best efforts to the performance of her duties for Employer,
to give proper time and attention to furthering the Employer’s business, and to
comply with all rules, regulations and instruments established or issued by, or
applicable to, the Employer Entities. Executive further agrees that during the
term of this Agreement, Executive shall not, directly or indirectly, engage in
any business which would detract from Executive’s ability to apply her best
efforts to the performance of her duties. Executive also agrees that she shall
not usurp any corporate opportunities of the Employer Entities.
3.04.     Return of Materials. Upon the termination of Executive’s employment
with Employer for any reason, Executive shall promptly deliver to the Employer
Entities all correspondence, drawings, blueprints, manuals, letters, notes,
notebooks, reports, flow-charts, computer equipment, programs, software,
databases, proposals, financial statements and reports, and any documents
concerning the Employer Entities' customers or concerning products or processes
used by the Employer Entities and, without limiting the foregoing, will promptly
deliver to the Employer Entities any and all other documents or materials
containing or constituting Confidential Information.
3.05.     Work Made for Hire. Executive agrees that in the event of publication
by Executive of written or graphic materials constituting “work made for hire,”
as defined and used in the Copyright Act of 1976, 17 USC § 1 et seq., the
Employer Entities will retain and own all rights in said materials, including
right of copyright.
3.06     Non-Compete. Executive agrees that, during the term of her employment
with Employer and for one (1) year following termination of Executive's
employment with Employer for any reason, including without limitation
termination by Employer for Cause or without Cause or termination by Executive
for Good Reason or otherwise, Executive will not, for herself, as an agent,
employee, contractor or owner, or on behalf of another person or entity,
directly or indirectly, engage in any “Prohibited Position” with any “Competing
Business.” For purposes of this Agreement, “Prohibited Position” shall mean any
position, whether as principal, agent, officer, director, employee, consultant,
shareholder, partner, member, or otherwise: (i) where Executive will be engaged
in the management, sale, development, or marketing of products or services of
the type provided by any Employer Entity; and (ii) during employment with
Employer, Executive was privy to or given access to proprietary and/or
confidential business information of Employer concerning any Employer Entity’s
management, strategy, performance, sale, development or marketing of that type
of product or service and/or was involved in maintaining the Employer Entities'
customer relationships or goodwill; “Competing Business” shall mean any person,
corporation or other entity which engages in the marketing and/or sale of:
(i) retail banking products in the Restricted Territory, including, for example,
personal and business accounts, private banking, business banking, loans, lines
of credit, mortgages, and other investment or financial products; or (ii) any
other product or service of the Employer Entities, currently and in the future,
in the Restricted Territory, in which Executive had involvement, and/or about
which Executive learned of, and/or may have acquired any knowledge about, while
employed by Employer; and “Restricted Territory” shall mean any county in which
any Employer Entity maintains an office or branch and any county which is
contiguous to such a county. During the term of her employment with Employer and
for one (1) year following termination of Executive's employment with Employer
for any reason, including without limitation termination by Employer for Cause
or without Cause, or termination by Executive for Good Reason or otherwise,
Executive also agrees not to enter into, consult about, or become involved with
any transactions that she learned and/or became aware of through her employment
with Employer. Executive acknowledges that the foregoing restrictions are
properly limited so that they will not interfere with her ability to earn a
livelihood and that such restrictions are reasonable and necessary to protect
the Employer Entities' legitimate business interest, including the protection of
its confidential and trade secret information. In exchange for the consideration
set forth in this Agreement, Executive agrees to be bound by the terms of this
Section 3.06. The foregoing covenants shall not be deemed to prohibit Executive
from acquiring as an investment not more than five percent (5%) of the capital
stock of a Competing Business, whose stock is traded on a national securities
exchange or through an automated quotation system of a registered securities
association.
3.07     Effect of Change of Control. The covenants in Section 3.06 above shall
terminate and be of no further force or effect upon the occurrence of a Change
of Control (as defined in the Change of Control Agreement between Employer and
Executive, effective as of May 31, 2013 (the “Change of Control Agreement”)) if
the Change of Control Agreement remains in full force and effect at the time of
such Change of Control.

4



--------------------------------------------------------------------------------

Exhibit 10.1

ARTICLE IV
EXECUTIVE’S REPRESENTATIONS AND WARRANTIES
4.01.     Executive’s Abilities. Executive represents that her experience and
capabilities are such that the provisions of Article III will not prevent her
from earning her livelihood, and acknowledges that it would cause the Employer
Entities serious and irreparable injury and cost if Executive were to use her
ability and knowledge in breach of the obligations contained in Article III.
4.02.     Remedies. In the event of a breach by Executive of the terms of this
Agreement, Employer shall be entitled, if it shall so elect, to institute legal
proceedings to obtain damages for any such breach, or to enforce the specific
performance of this Agreement by Executive and to enjoin Executive from any
further violation of this Agreement and to exercise such remedies cumulatively
or in conjunction with all other rights and remedies provided by law. Executive
acknowledges, however, that the remedies at law for any breach by her of the
provisions of this Agreement may be inadequate and that Employer shall be
entitled to injunctive relief against her in the event of any breach. In
addition, in the event that Executive breaches any obligation under this
Agreement or any obligation that Executive has to any Employer Entity under
common law, or otherwise engages in tortious behavior that damages any Employer
Entity in any way, any Employer Entity will have the right to not provide
Executive with, or to cease providing Executive with, any amounts or benefits
that would otherwise be provided pursuant to Section 2.05 above.
ARTICLE V
MISCELLANEOUS
5.01.     Authorization to Modify Restrictions. It is the intention of the
parties that the provisions of Article III shall be enforceable to the fullest
extent permissible under applicable law, but that the unenforceability (or
modification to conform to such law) of any provision or provisions of this
Agreement shall not render unenforceable, or impair, the remainder hereof. If
any provision or provisions hereof shall be deemed invalid or unenforceable,
either in whole or in part, this Agreement shall be deemed amended to delete or
modify, as necessary, the offending provision or provisions and to alter the
bounds thereof in order to render it valid and enforceable.
5.02.     Section 409A.
(a)    This Agreement will be administered, interpreted and construed in
compliance with Section 409A of the Internal Revenue Code and the regulations
and other guidance promulgated thereunder (“Section 409A”), including any
exemption thereunder. With respect to payments, if any, subject to Section 409A
(and not excepted therefrom), each such payment is paid as a result of a
permissible distribution event, and at a specified time, consistent with
Section 409A. Executive has no right to, and there shall not be, any
acceleration or deferral with respect to payments hereunder. Executive
acknowledges and agrees that Employer shall not be liable for, and nothing
provided or contained in this Agreement will obligate or cause Employer to be
liable for, any tax, interest or penalties imposed on Executive related to or
arising with respect to any violation of Section 409A. For purposes of this
Agreement, any reference to “termination of employment”, “termination” or
similar reference shall be construed to be a reference to “separation from
service” within the meaning of Section 409A.
(b)    Notwithstanding any other provision of this Agreement to the contrary, to
the extent that any amount payable or benefit to be provided under this
Agreement constitutes an amount payable or benefit to be provided under a
“nonqualified deferred compensation plan” (as defined in Section 409A) that is
not exempt from Section 409A, and such amount or benefit is payable or to be
provided as a result of a “separation from service” (as defined in Section
409A), and Executive is a “specified employee” (as defined and determined under
Section 409A and any relevant procedures that either Employer Entity may
establish) at the time of her “separation from service,” then such payment or
benefit will not be made or provided to Executive until the day after the date
that is six months following Executive's “separation from service,” at which
time all payments or benefits that otherwise would have been paid or provided to
Executive under this Agreement during that six-month period, but were not paid
or provided because of this clause, will be paid or provided, with any cash
payment to be made in a single lump sum (without any interest with respect to
that six-month period).  This six-month delay will cease to be applicable if
Executive “separates from service” due to death or if Executive dies before the
six-month period has elapsed, in which event any such payments or benefits will
be paid or provided to Executive's estate within thirty (30) days of the date of
death.

5



--------------------------------------------------------------------------------

Exhibit 10.1

5.03.    Entire Agreement. This Agreement represents the entire agreement of the
parties and may be amended only by a writing signed by each of them. This
Agreement supersedes all other prior arrangements and agreements between the
parties, except the Change of Control Agreement referred to herein. In the event
that there is a Change of Control as defined by the Change of Control Agreement
during the term of this Agreement and there is a Qualifying Termination within
the Protected Period, in each case, as defined in the Change of Control
Agreement, the provisions of the Change of Control Agreement will apply and this
Agreement will cease to apply, and Executive will be entitled to no benefits
under this Agreement, including the severance benefits in Section 2.05.
Notwithstanding the foregoing sentence, except as provided in Section 3.07,
Executive’s obligations under Article III will continue even if there is a
Change of Control.
5.04.     Governing Law. This Agreement shall be interpreted, construed, and
governed according to the laws of the Commonwealth of Pennsylvania without
giving effect to the principles of conflicts of law.
5.05.     Jurisdiction and Service of Process. Executive and Employer waives any
right to a court (including jury) proceeding and instead agree to submit any
dispute over the application, interpretation, validity, or any other aspect of
this Agreement to binding arbitration consistent with the application of the
Federal Arbitration Act and the procedural rules of the American Arbitration
Association (“AAA”) before an arbitrator who is a member of the National Academy
of Arbitrators (“NAA”) out of a nationwide panel of eleven (11) arbitrators to
be supplied by the AAA. Employer will absorb the fee charged and the expenses
incurred by the neutral arbitrator selected.
5.06.     Agreement Binding. The obligations of Executive under Article III of
this Agreement shall continue after the termination of her employment with the
Employer Entities for any reason and shall be binding on her heirs, executors,
legal representatives and assigns and shall inure to the benefit of any
successors and assigns of the Employer Entities. Likewise, the obligations of
Employer shall be binding upon any successors.
5.07. Signatures. This Agreement may be executed in counterparts, any such copy
of which to be deemed an original, but all of which together shall constitute
the same instrument.
5.08.    Assignment. Employer has the right to assign this Agreement, but
Executive does not.
EXECUTIVE ACKNOWLEDGES THAT SHE HAS READ AND UNDERSTANDS THE FOREGOING
PROVISIONS AND THAT SUCH PROVISIONS ARE REASONABLE AND ENFORCEABLE.
[Signature page follows.]

6



--------------------------------------------------------------------------------

Exhibit 10.1



IN WITNESS WHEREOF, the parties hereto have knowingly and voluntarily executed
this Agreement or caused this Agreement to be executed the day and year first
above written.


ATTEST:
 
 
FIRST COMMONWEALTH FINANCIAL CORPORATION
 
 
/s/ Carrie L. Riggle
By: /s/ T. Michael Price
Name: T. Michael Price
Title: President and Chief Executive Officer





WITNESS:
 
 
 
 
 
/s/ Carrie L. Riggle
/s/ Jane Grebenc
  Jane Grebenc




7

